Case 2:19-cv-04237-SVW-PJW Document 39 Filed 07/29/19 Pageiof4 Page ID #:1091

Name and address:
Brandon S. Reif, Esq. (State Bar No. 214706)
E-Mail: BReif@ReifLawGroup.com
REIF LAW GROUP, P.C.
1925 Century Park East - Suite 1700
Los Angeles, California 90067

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

NANO FOUNDATION, LTD., a New York non-profit

 

 

corporation; and COLIN LeMAHIEU, an individual CASE NUMBER
Plaintiff(s), 2:19-cv-04237-SVW-P]W
Vv.
APPLICATION OF NON-RESIDENT ATTORNEY
DAVID C. SILVER, an individual TO APPEAR IN A SPECIFIC CASE

 

Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section I, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System (“Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address, L.R. 5-4.4.2.

SECTION I - INFORMATION

F. Jason Seibert

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
Seibert Law
Firm/Agency Name
6007 Greenway Manor Lane (971) 235-5764
Telephone Number Fax Number
Street Address
Spring, Texas 77373 Jason@seibert-law.com
City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
David C. Silver [_] Plaintiff(s) Defendant(s) [_] Other:
["] Plaintiff(s) [[] Defendant(s) [T] Other:

 

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name of Court Date of Admission Active Member in Good Standing? Gf not, please explain)
Oregon State Bar October 8, 2009 Yes
**SEE ADDITIONAL INFORMATION
IN SECTION Iv**

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3

 
Case 2:19-cv-04237-SVW-PJW Document 39 Filed 07/29/19 Page 2o0f4 Page ID #:1092

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

 

Case Number , Title of Action Date of Application Granted / Denied?
2:19-cv-04237-SVW Nano Foundation, Ltd., et al. v. David C. Silver 7/18/2019 Denied

 

 

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

On July 18, 2019, I applied for admission pro hac vice to this Court in the above-referenced matter. At the time my
application was submitted, I was in good standing with the Oregon State Bar.

Between the time my application was submitted and the time this Court considered my application (merely a few hours'
time), the Oregon State Bar changed my status to "Suspended - Non-Disciplinary" as a result of some confusion as to
whether my most recent payment to the Oregon State Bar's Professional Liability Fund was dilatory or whether I am exempt
from making such payment. I quickly conferred with the Oregon State Bar about the matter, got the issue remedied in short
order, and my status returned to "Good Standing" within about one business day. Unfortunately, the Court had reviewed
and denied my application during the narrow window of time in which the confusion existed.

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [-] Yes No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [7] Yes [-] No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an

Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam nota resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence. ,

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and

maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

Dated July 29, 2019 F, Jason Seibert
Applicant's Name (please type or print)

 

 

 

Applicant's Signature

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 2:19-cv-04237-SVW-PJW Document 39 Filed 07/29/19 Page 3o0f4 Page ID #:1093

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Brandon S. Reif
Designee's Name (Last Name, First Name & Middle Initial)

Reif Law Group, P.C.

 

 

 

 

 

 

 

Firm/Agency Name

1925 Century Park East (310) 494-6500

Suite 1700 Telephone Number Fax Number
Street Address BReif@ReifLawGroup.com

Los Angeles, California 90067 E-mail Address

City, State, Zip Code 214706

 

Designee’s California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

Dated Ay Zz 4 211 Brandon S. Reif

——

os
Designee’s Signature

 

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

Additional state and federal courts (including appellate courts) to which the applicant has been admitted:

NAME OF COURT: United States District Court for the District of Oregon
DATE OF ADMISSION: 2010
ACTIVE MEMBER IN GOOD STANDING? Yes

NAME OF COURT: United States Court of Appeals for the Ninth Circuit
DATE OF ADMISSION: 2012
ACTIVE MEMBER IN GOOD STANDING? Yes

NAME OF COURT: United States District Court for the Eastern District of Texas
DATE OF ADMISSION: 2014
ACTIVE MEMBER IN GOOD STANDING? Yes

NAME OF COURT: United States District Court for the District of Columbia
DATE OF ADMISSION: March 2, 2015
ACTIVE MEMBER IN GOOD STANDING? Provisional member. Membership lapsed for lack of renewal.

NAME OF COURT: United States District Court for the Northern District of Texas
DATE OF ADMISSION: January 24, 2017
ACTIVE MEMBER IN GOOD STANDING? Yes

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
Case 2:19-cv-04237-SVW-PJW Document 39 Filed 07/29/19 Page 4of4 Page ID #:1094

 

Oregon |Siseiwes Bar
Certificate

State of Oregon )
. ) ss.
County of Washington _)

|, Stacy R. Owen, do hereby certify that | am an Assistant Disciplinary Counsel of the
Oregon State Bar, and have access to the official files and records of the Oregon State Bar.

The official files and records of the Oregon State Bar indicate:
FRANKLIN JASON SEIBERT

was admitted to practice law in the State of Oregon by examination and became an active
member of the Oregon State Bar on October 8, 2009.

There are no grievances or disciplinary proceedings presently pending against this
member.

No disciplinary action has been taken against this member in the past by the Oregon
Supreme Court or the Oregon Disciplinary Board.

Mr. Seibert is an active member of the Oregon State Bar in good standing, licensed and
entitled to practice law in all the courts of the State of Oregon.

DATED this 25" day of July, 2019.

ID

7 : . Stacy R. Owen
Assistant Disciplinary Counsel
Bak RG ER rg beh taes Oregon State Bar

16037 SW Upper Boones Ferry Road, PO Box 231935, Tigard, Oregon 97281-1935
(503) 620-0222 or (800) 452-8260 fax (503) 684-1366 www.osbar.org
